Citation Nr: 0022737	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for kidney 
stones.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954, 
and from November 1954 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for kidney stones.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran was afforded a personal hearing in October 1997, 
and at that time he offered specific facts and assertions in 
support of his claim.  These statements, reduced to a written 
hearing transcript, are accepted by the Board as the 
veteran's substantive appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  


FINDING OF FACT

The evidence does not establish that the veteran has 
recurrent kidney stones requiring therapeutic measures, or 
any symptoms associated thereto, including colic, infection, 
or the need for catheter drainage.


CONCLUSION OF LAW

A compensable initial rating for the veteran's service 
connected kidney stones is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115b, Diagnostic 
Codes 7508, 7509 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in October 1996 for service 
connection for kidney stones.  A December 1996 VA medical 
examination was afforded the veteran, and he was accompanied 
by his daughter.  The veteran was unable to provide an 
accurate medical history due to unrelated medical 
disabilities, but his daughter answered questions for him.  A 
remote history of kidney stones was reported, but his only 
current complaint was occasional urinary incontinence, 
according to his daughter.  No recent attacks of colic were 
noted.  Upon objective examination, the examiner noted no 
obvious abnormalities; however, no diagnostic testing results 
were available at that time, and the examiner was unable to 
give a full assessment.  The examiner noted no need for 
catheter draining, but could not comment on the presence of 
any urinary tract infection or renal caliculi.  

In May 1997, the veteran was again examined by the VA, and 
urinalysis, X-ray, and other medical testing was performed.  
On renal sonogram evaluation, the veteran's right kidney 
demonstrated some moderate generalized cortical thinning, 
indicative of chronic renal disease.  Two right kidney cysts 
were noted; however, no hydronephrosis, stones, or masses 
were detected.  The left kidney also demonstrated moderate 
generalized cortical thinning, with a non-obstructive 
calcification present; however, no hydronephrosis or stones 
were seen.  Additional medical follow-up was recommended.  An 
abdominal X-ray raised the question of a right kidney 
calcification, but this finding could not be confirmed at the 
time.  Upon physical examination, the veteran had no reported 
colic attacks or need for catheter drainage.  His urinalysis 
was negative for infection.  The final diagnosis was of a 
left renal calculus, non-obstructing, and a neurogenic 
bladder.  

The RO considered this medical evidence and issued a May 1997 
rating decision awarding the veteran service connection, with 
a noncompensable initial rating, for kidney stones.  The 
veteran responded with a June 1997 notice of disagreement 
regarding his noncompensable rating, and this appeal was 
initiated.  He was afforded a statement of the case in July 
1997, and testified at a personal hearing in October 1997, 
perfecting his appeal.  

The veteran was afforded a personal hearing in October 1997, 
and testified accompanied by his accredited representative 
and his daughter.  She stated that the veteran has Pick's 
disease, a progressive degenerative disease of the brain, 
which impairs his mental and physical functioning.  He has 
urinary incontinence, but the veteran's daughter was unable 
to describe any other genitourinary or renal symptoms.  
However, she did testify that the veteran appeared to have 
pain on movement, and he was less active than in the past.  

Private medical records submitted on behalf of the veteran's 
claim confirm that he experienced a cerebrovascular accident 
in the early 1990's.  In July 1994, he was briefly 
hospitalized following a period of unconsciousness, and his 
creatine, BUN, and electrolyte levels were all within normal 
limits.  No renal disabilities were noted.  According to the 
private medical records, the veteran continues to receive 
private care for his neurological impairment and other 
medical problems, but no additional renal or genitourinary 
disabilities have been noted.  

According to a March 2000 report of contact, the veteran is 
in a nursing home and is medically unable to participate in 
any further testing.  The veteran's representative also 
indicated that no further medical records were available for 
review.  

Analysis

The veteran seeks a compensable initial rating for his 
service connected kidney stones.  A claim for an increased 
rating for a service connected disability is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  

When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

In the present case, the veteran's daughter has testified 
that he has Pick's disease, a progressive degenerative 
neurological disease.  According to a nursing supervisor at 
the veteran's nursing home, he is medically unable to 
participate in any additional examination or testing.  Thus, 
while the VA has a duty to assist the veteran in the 
development of his claim, including providing a thorough 
medical examination, any additional examination is clearly 
impossible at this time, through no fault of the veteran.  
Nevertheless, the veteran's claim will be considered in light 
of the evidence of record.  See 38 C.F.R. § 3.655 (1999).  
The veteran's representative has indicated that no additional 
private medical records exist which would be relevant to the 
veteran's claim.  

The veteran's service connected kidney stones are currently 
rated under Diagnostic Code 7508, for nephrolithiasis.  Under 
that code, nephrolithiasis is rated as hydronephrosis, except 
when there is recurrent stone formation requiring one or more 
of the following: (1) diet therapy, (2) drug therapy, (3) 
invasive or noninvasive procedures more than two times per 
year.  38 C.F.R. § 4.115b, Code 7508 (1999).  Under 
Diagnostic Code 7509, the schedular code for hydronephrosis, 
a 10 percent rating is warranted by occasional attacks of 
colic, no infection, and no requirement for catheter 
drainage.  38 C.F.R. § 4.115b, Code 7509 (1999).  Since Code 
7509 does not set forth specific criteria for a 
noncompensable rating, 38 C.F.R. § 4.31 (1999) applies.  
Under § 4.31, a noncompensable rating is warranted whenever 
the schedule does not provide for a zero percent evaluation, 
but the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

According to the veteran's May 1997 VA medical examination, 
he has a calcification in the left kidney; however, the 
doctor described this stone as non-obstructing, and noted no 
colic, urinary tract infection, or other symptomatology 
related to kidney stones.  The examiner did not indicate the 
presence of recurrent stone formation requiring special 
therapeutic measures, as would warrant a compensable initial 
rating under Diagnostic Code 7508.  Additionally, the 
evidence does not demonstrate that the veteran has occasional 
attacks of colic which would warrant a 10 percent rating on 
the basis of hydronephrosis or that he has recurrent stone 
formation requiring diet or drug therapy or invasive or 
noninvasive procedures more than twice per year, as required 
by Diagnostic Code 7509.  In the absence of the specific 
findings required for a compensable initial rating under 
either code, a noncompensable rating must be assigned.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's service connected kidney stones have been exhibited 
a noncompensable degree of disability since the effective 
date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected kidney stone 
disability has itself required no periods of hospitalization 
since his service separation, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected kidney stones are unusual, or cause marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's service 
connected kidney stones; his appeal must thus be denied.  


ORDER

A compensable initial rating for the veteran's service 
connected kidney stones is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

